DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 February 2021, 3 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
i.	Claims 1 and 19 of the instant application (hereinafter “...instant...”) are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,937,843 (hereinafter ‘843). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.


Claim 1 of instant

Claim 12 of ‘843

A display panel, comprising: 
a display area, a bezel area, and a hole area, wherein 
the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, and 
the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; 
a substrate layer, a light-emitting layer, an encapsulation layer and a touch layer, that are sequentially stacked; and 

a detection line including a first detection segment disposed in the inner bezel area, a third detection segment disposed in outer bezel area, and a second detection segment electrically connecting the first detection segment and the third detection segment, wherein




the second detection segment is disposed in the touch layer.


A display panel, comprising: 
a display area, a bezel area, and a hole area, wherein 
the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, and 
the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; 
a substrate layer, a light-emitting layer, an encapsulation layer and a touch layer, that are sequentially stacked; 
at least two detection soldering pads disposed in the outer bezel area; and 
a detection line, including at least one first detection segment disposed in the inner bezel area, at least two second detection segments disposed in the display area and at least two third detection segments in outer bezel area, wherein: 


two ends of a first detection segment of the at least one first detection segment are respectively connected to two different second detection segments of the at least two second detection segments; 
a third detection segment of the at least two third detection segments is connected between a second detection segment of the at least two second detection segments and a detection soldering pad of the at least two detection soldering pads; 
at least the at least two second detection segments are disposed on the touch layer; 
the display area includes a first display area and a second display area at two sides of the hole area; 
the at least two detection soldering pads of the display panel includes four detection soldering pads; 
the detection line includes two first detection segments, four second detection segments and four third detection segments; 

another of the two first detection segments are disposed between the hole area and the second display area; 
two of the four second detection segments are disposed in the first display area; and 
another two of the four second detection segments are disposed in the second display area.


Claim 12 of ‘843 recites, in addition to the scope captured by claim 1 of instant, additional limitations with regard to detection line segments’ connectivity among one another, as well as to soldering pads, division of display area, duplication of some of said detection line segments and their positioning with regard to the hole and differing display divisions.
These limitations missing from claim 1 of instant do not alter the merits relative to claim 12 of ‘843; claim 1 of instant thus captures a more broad scope that is patentably indistinct from claim 12 of ‘843.
---


Claim 19 of instant

Claim 12 of ‘843

A display panel, comprising: 
a display area, a bezel area, and a hole area, wherein 
the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, and 
the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; 
a substrate layer, a light-emitting layer, an encapsulation layer and a touch layer, that are sequentially stacked; and 

a detection line, including a first detection segment disposed in the inner bezel area and a second detection segment, wherein 





the second detection segment is disposed in the touch layer.

A display panel, comprising: 
a display area, a bezel area, and a hole area, wherein 
the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, and 
the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; 
a substrate layer, a light-emitting layer, an encapsulation layer and a touch layer, that are sequentially stacked; 
at least two detection soldering pads disposed in the outer bezel area; and 
a detection line, including at least one first detection segment disposed in the inner bezel area, at least two second detection segments disposed in the display area and at least two third detection segments in outer bezel area, wherein: 


two ends of a first detection segment of the at least one first detection segment are respectively connected to two different second detection segments of the at least two second detection segments; 
a third detection segment of the at least two third detection segments is connected between a second detection segment of the at least two second detection segments and a detection soldering pad of the at least two detection soldering pads; 
at least the at least two second detection segments are disposed on the touch layer; 
the display area includes a first display area and a second display area at two sides of the hole area; 
the at least two detection soldering pads of the display panel includes four detection soldering pads; 
the detection line includes two first detection segments, four second detection segments and four third detection segments; 

another of the two first detection segments are disposed between the hole area and the second display area; 
two of the four second detection segments are disposed in the first display area; and 
another two of the four second detection segments are disposed in the second display area.


Claim 12 of ‘843 recites, in addition to the scope captured by claim 19 of instant, additional limitations with regard to detection line segments’ connectivity among one another, as well as to soldering pads, division of display area, duplication of some of said detection line segments and their positioning with regard to the hole and differing display divisions.
These limitations missing from claim 19 of instant do not alter the merits relative to claim 12 of ‘843; claim 19 of instant thus captures a more broad scope that is patentably indistinct from claim 12 of ‘843.
---
instant is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 15 of ‘843 in view of Jang et al. (2020/0168671; hereinafter Jang; claiming benefit of KR 10-2018-01481621, filed 27 November 2018 and included herewith).


Claim 23 of instant

Claim 15 of ‘843

A display apparatus, comprising: 
a case; and 
a display panel, wherein the display panel includes: 
a display area, a bezel area, and a hole area, wherein 
the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, and 
the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; 
a substrate layer, a light-emitting layer, an encapsulation layer and a touch layer, that are sequentially stacked; and 


a detection line, including a first detection segment disposed in the inner bezel area, 


a third detection segment disposed in outer bezel area, and 


a second detection segment electrically connecting the first detection segment and the third detection segment, wherein 

the second detection segment is disposed in the touch layer.

A display apparatus, comprising: 
a case; and 
a display panel, wherein the display panel includes: 
a display area, a bezel area, and a hole area, wherein 
the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, and 
the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; 
a substrate layer, a light-emitting layer, an encapsulation layer and a touch layer, that are sequentially stacked; 

a detection line, including at least one first detection segment disposed in the inner bezel area, 
at least two second detection segments disposed in the display area and 
at least two third detection segments in outer bezel area, wherein: 
the at least one first detection segment extends along a direction surrounding the hole area; 
two ends of a first detection segment of the at least one first detection segment are respectively connected to two different second detection segments of the at least two second detection segments; 
a third detection segment of the at least two third detection segments is connected between a second detection segment of the at least two second detection segments and a detection soldering pad of the at least two detection soldering pads; 
the touch layer includes a first touch electrode and a second touch electrode; 

the second touch electrode includes a plurality of second electrode blocks sequentially connected along a second direction; 
the first direction is perpendicular to the second direction; 
the touch layer includes a touch pattern layer and a touch bridge layer; 
the plurality of first electrode blocks, the plurality of second electrode blocks, and a plurality of first connection portions each connecting adjacent first electrode blocks are disposed on the touch pattern layer; 
a plurality of second connection portions each connecting adjacent second electrode blocks are disposed on the touch bridge layer; 
the touch pattern layer includes a plurality of metal meshes; and 
the at least two second detection segments multiplex the plurality of metal meshes.


underlined and bolded limitation in comparison table).
However, Jang’s implementation of a display with holes intended to accommodate additional features [0002] forms an equivalent second detection segment (Comprising 59, 591 of Figure 35; see also 591_1 in Figure 32) among layers of the touch sensor (Comprising 501, 502; [0133], [0265]) in an effort to reduce signal interference and dead spaces [0007].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of claim 15 of ‘843 to be modified wherein the second detection segment is disposed in the touch layer, in view of the teaching of Jang, to reduce signal interference and dead spaces.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 11, 15 – 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang.

Regarding claim 1, Jang discloses a display panel [0002], comprising: 
a display area (AA of Figure 26; [0140]), a bezel area (Comprising at least one of NAA1, NAA2), and a hole area (Unnumbered hole shown with most central dashed circle in Figure 35, analogous to MH in Figure 27), wherein 
the bezel area includes an inner bezel area (NAA2 in Figures 26, 27 analogously shown without reference numbers in Figure 35) surrounding the hole area (MH) and an outer bezel area (NAA1) surrounding the display area (AA), and 
the display area (AA) surrounds the hole area (MH as shown in Figure 27, similarly formed in Figure 35) and is disposed between the inner bezel area (NAA2) and the outer bezel area (NAA1); 

a detection line including a first detection segment (Comprising 593_1; interchangeably referenced with 593 of Figure 35 [0279]) disposed in the inner bezel area (Unnumbered region – enclosed between the two dashed concentric circles – comprising 593, positioned within region analogous to NAA2 in Figure 26), a third detection segment (Comprising at least one among 581...588) disposed in outer bezel area (NAA1), and a second detection segment (Comprising at least one of 59, 591 of Figure 35) electrically connecting the first detection segment (Comprising 593) and the third detection segment (Comprising at least one of 581...588; [0268]), wherein 
the second detection segment (Comprising at least one of 59, 5912) is disposed in the touch layer (Comprising at least one of 501, 502 of Figure 32).

Regarding claim 2, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 33) wherein: the touch layer (Comprising 501, 502) includes a touch electrodes (Comprising 511_2) and the second detection segment (Comprising 591_1 of 

Regarding claim 3, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 35) wherein: the touch layer includes a plurality of touch electrodes (Comprising at least one of 511_2, 521_2) and a touch bridge (Comprising at least one of 511c, 521c) connecting the adjacent touch electrodes of the plurality of touch electrodes (Comprising at least one of 511_2, 521_2), and the second detection segment (Comprising at least one of 59, 591; see also Figure 32) and the touch bridge (Comprising at least one of 511c, 521c; see also Figure 32) are disposed in a same layer (Comprising at least one of 501, 502).

Regarding claim 4, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 35) wherein: the touch layer includes a touch pattern layer (Comprising at least one of 511_2, 521_2) and a touch bridge layer (Comprising 512c), and the second detection segment (Comprising at least one of 59, 591) is totally disposed in the touch pattern layer (Comprising at least one of 511_2, 521_2; to one of left or right of 593, relative to orientation in the figure), the second detection segment is totally disposed in the touch bridge layer, or the second detection segment is partially disposed in the touch bridge layer and partially disposed in the touch pattern layer.



Regarding claim 6, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 29) wherein: the touch layer includes a touch pattern layer and a touch bridge layer (Comprising at least one of 501, 502), and the second detection segment (591) jumps from the touch pattern layer to the touch bridge layer (By contact hole CNT5).




Regarding claim 8, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 35) wherein: the second detection segment includes a plurality of segments (591) connected with each other (By respective instances of 59; see Figure 26, wherein unlabeled instances of 591 within each among 510 are interpreted to illustrate such a connection).

Regarding claim 9, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 35) wherein: the touch layer includes a first touch electrode and a second touch electrode, the first touch electrode includes a plurality of first electrode blocks (Comprising 511_2) sequentially connected along a first direction (By 511c), the second touch electrode includes a plurality of second electrode blocks (Comprising 521_2) 

Regarding claim 10, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figures 31 – 33) wherein: the touch layer includes a touch pattern layer and a touch bridge layer (Comprising a corresponding one of 501, 502), the first touch electrode includes a plurality of first electrode blocks (Comprising at least one of 511_2, 521_2 of Figure 35) sequentially connected along a first direction (One of dr1, dr2 in Figure 26), the second touch electrode includes a plurality of second electrode blocks (Comprising at least one of 511_2, 521_2 of Figure 35) sequentially connected along a second direction (Other one of dr1, dr2 in Figure 26), the plurality of first electrode blocks, the plurality of second electrode blocks, and a plurality of first connection portions (At least one of 511c, 521c of Figure 35) each connecting adjacent first electrode blocks (Comprising corresponding adjacent pair of either 511_2, 521_2), are disposed on the touch pattern layer ([0275]: 511_2[a/b], 521_2, 511c, 521c in second touch conductive layer), a plurality of second connection portions (Comprising at least one of 512) each connecting adjacent second electrode blocks are disposed on the touch bridge 

Regarding claim 11, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 35) wherein: the touch layer includes a first touch electrode and a second touch electrode, the first touch electrode includes a plurality of first electrode blocks (Comprising 511_2; comparable to 510 in Figure 26) sequentially connected along a first direction (dr2), the second touch electrode includes a plurality of second electrode blocks (Comprising 521_2; comparable to 520 in Figure 26) sequentially connected along a second direction (dr1), the first direction (dr2) intersects with the second direction (dr1), and the second detection segment (Figure 35: Comprising 59, 591) extends in the first direction (Same direction as 511_2), or the second detection segment extends in the second direction.

Regarding claim 15, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 26) wherein: the outer bezel area (NAA1) includes a bonding area (TPA2; [0268]) configured to bond one of an integrated circuit chip and a flexible circuit board 3, the bonding area (TPA2), the display area (AA) and the hole area (Comprised within NAA24) are sequentially disposed along a third direction (dr1) in parallel with a plane where the display panel is disposed (Plane of AA is parallel to dr1), and the second detection segment extends along the third direction (59, 591 of Figure 35 – positioned among instances of 511_2 as shown – are interpreted to similarly be positioned among at least one row of 510 in Figure 26).

Regarding claim 16, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 26) wherein: the outer bezel area (NAA1) includes a bonding area (TPA2; [0268]) configured to bond one of an integrated circuit chip and a flexible circuit board having an integrated circuit chip [0125], the bonding area (TPA2), the display area (AA) and the hole area (Comprised within NAA2) are sequentially disposed along a third direction (dr1), the second detection segment (59, 591 of Figure 35 – positioned among instances of 511_2 as shown – are interpreted to similarly be positioned among at least one row of 510 in Figure 26) extends along a fourth direction (dr2), the fourth direction intersect the third direction (As shown in legend), and the third direction and the fourth direction are both in parallel with a plane where the display panel is disposed (Plane of AA is parallel to dr1 and dr2).



Regarding claim 18, Jang discloses the display panel according to claim 1.  Jang discloses the panel (Figure 35) wherein: the second detection segment (59, 591) goes through the display area (By positioning among 511_2 as shown, interpreted as similarly positioned within at least one row of 510 in Figure 26, within AA).

Regarding claim 19, Jang discloses a display panel [0002], comprising: 
a display area (AA of Figure 26; [0140]), a bezel area (Comprising at least one of NAA1, NAA2), and a hole area (Unnumbered hole shown with most central dashed circle in Figure 35, analogous to MH in Figure 27), wherein 
the bezel area includes an inner bezel area (NAA2 in Figures 26, 27 analogously shown without reference numbers in Figure 35) surrounding the hole area (MH) and an outer bezel area (NAA1) surrounding the display area (AA), and 

a substrate layer (Comprising 101 of Figure 33), a light-emitting layer (Comprising 312; [0203]), an encapsulation layer (Comprising 410; [0226]) and a touch layer (Comprising at least one of 501, 502; [0133]), that are sequentially stacked (Relative to 101 forming bottommost among layers); and 
a detection line, including a first detection segment (Comprising 593_1; interchangeably referenced with 593 of Figure 35 [0279]) disposed in the inner bezel area (Unnumbered region – enclosed between the two dashed concentric circles – comprising 593, itself positioned within region analogous to NAA2 in Figure 26) and a second detection segment (Comprising at least one of 59, 591 of Figure 35), wherein 
the first detection segment (Comprising 593_1; interchangeably referenced with 593) and the second detection segment (Comprising at least one of 59, 591) are electrically connected [0270], wherein 
the second detection segment (Comprising at least one of 59, 591) is disposed in the touch layer (Comprising at least one of 501, 502).



Regarding claim 23, Jang discloses a display apparatus [0002], comprising: 
a case [0098]; and 
a display panel [0100], wherein the display panel includes: 
a display area (AA of Figure 26; [0140]), a bezel area (Comprising at least one of NAA1, NAA2), and a hole area (Unnumbered hole shown with most central dashed circle in Figure 35, analogous to MH in Figure 27), wherein 
the bezel area includes an inner bezel area (NAA2 in Figures 26, 27 analogously shown without reference numbers in Figure 35) surrounding the hole area (MH) and an outer bezel area (NAA1) surrounding the display area (AA), and 
the display area (AAA) surrounds the hole area (MH as shown in Figure 27, similarly formed in Figure 35) and is disposed between the inner bezel area (NAA2) and the outer bezel area (NAA1); 
a substrate layer (Comprising 101 of Figure 33), a light-emitting layer (Comprising 312; [0203]), an encapsulation layer (Comprising 410; [0226]) and a touch layer (Comprising at least one of 501, 502), that are sequentially stacked (Relative to 101 forming bottommost among layers); and 

the second detection segment (Comprising at least one of 59, 591) is disposed in the touch layer (Comprising at least one of 501, 502 of Figure 32).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Takatori (2010/0013853).

Regarding claim 13, Jang discloses the display panel according to claim 1.  
Jang does not explicitly disclose the panel wherein: the detection line of the display panel further includes at least two detection lines, the at least two detection lines including a first detection line and a second detection line insulated from the first detection line.
In the same field of endeavor, Takatori discloses resolving the matter of a display [0003] area (3a of Figure 30) interrupted by the presence of a hole (23) with division of circuitry at periphery of the hole into at least first (4b) through third (6b) peripheral circuits, coupled to respective outer peripheral circuits (4a...6a) by corresponding connection wirings [0154].  There is no explicit description of peripheral circuits 4b...6b being insulated from 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Jang to be modified wherein: the detection line of the display panel further includes at least two detection lines, the at least two detection lines including a first detection line and a second detection line insulated from the first detection line in view of the teaching of Takatori to prevent signal transmission disruption by a hole in the display area.
Jang in view of Takatori does not explicitly disclose the panel wherein a distance between the first detection segment of the first detection line and a first detection segment of the second detection line is approximately 50 micrometers.
However, the selection of 50 micometers as said distance is intended at least in part to avoid an undesirable overlap with other features [0065]5, said degree of overlap or lack thereof accordingly being dependent on proportions of said other features; as proportions of other features vary, so possibly may the claimed distance between detection lines, to prevent 
It would be an obvious design choice to one having ordinary skill in the art before the filing date of the claimed invention for the distance between the first detection segment of the first detection line and a first detection segment of the second detection line is approximately 50 micrometers, as claimed, in view of the reasoning above.

Regarding claim 14, Jang discloses the display panel according to claim 1.  Jang discloses the panel wherein: the display panel includes a number N of detection soldering pads, wherein N is equal to or greater than 3 (Figure 26: Pads of TPA2 numbering greater than 3), the detection line includes the second detection segments (Figure 35: Comprising 59, 591) and the third detection segments (Figure 26: Comprising 580), one end of each of the second detection segments (Comprising 59, 591 of Figure 35) is connected to different positions of one first detection segment (Comprising 593) , and another end of the second detection segments (Comprising 59, 591) is connected to one of the detection soldering pads (Comprising Pads of TPA2 in Figure 26) through one of the third detection segments (Comprising 580; [0268]).
Jang does not explicitly disclose first, second and third detection segments respectively provided in a number N equal to or greater than 3.


As indicated above, Jang is relied upon for analogous teachings of first (Comprising 593 of Figure 35), second (Comprising 59, 591) and third (Comprising 580) detection segments, interpreted to be provided in a single instance6.  Takatori’s first (4b of Figure 30) through third (6b) peripheral circuits area interpreted as positioned analogous to the claimed first detection segment, as similarly taught by Jang, but instead in a quantity of three, and using “...second conductor lines in the display area...” analogous to second detection segments to connect peripheral circuits to outer peripheral circuits (4a...6a; [0154]) positioned analogous to the claimed third detection segment(s).  The intended modification is that each among Jang’s analogous teachings of first through third detection segments, be provided in triplicate, in view of the teaching of Takatori.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Jang to be modified wherein first through third detection segments are respectively provided in a number N equal to or greater than 3 in view of the teaching of Takatori to prevent signal transmission disruption by a hole in the display area. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, Jang discloses the display panel according to claim 1.  
The cited prior art fails to singularly or collectively discloses the panel wherein: the touch layer includes a touch pattern layer and a touch bridge layer, the touch pattern layer further includes dummy electrodes, and the second detection segment multiplexes the dummy electrodes.
Thus, claim 12 is objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Application number; publication number KR 20200063377 A
        2 Considered interchangeably referenced with 591_1.
        3 Discussed with reference to TPA1 of Figure 3, in a manner interpreted similarly applicable to TPA2 of Figure 26, but perhaps omitted for brevity.
        4 Akin to AH of Figure 3.
        5 According to paragraph numbering of PG Publication 2021/0151516.
        6 Figure 26: Despite features 580,59, 591 spanning across entire display area AA in a quantity greater than 3, but only a single instance of these features appears to overlap with the area corresponding to the hole (NAA2).